Title: From Thomas Jefferson to Augustin Francois Silvestre, 29 May 1807
From: Jefferson, Thomas
To: Silvestre, Augustin Francois


                                                
                            Sir
                     
                            Washington May 29. 1807.
                        

                        I have recieved, through the care of Genl. Armstrong, the medal of gold by which the society of Agriculture at Paris have been pleased to mark their approbation of the form of a mouldboard which I had proposed; also the four first volumes of their Memoirs, and the information that they had honoured me with the title of foreign associate to their society. I recieve with great thankfulness these testimonies of their favour, and should be happy to merit them by greater services. attached to agriculture by inclination as well as by a conviction that it is the most useful of the occupations of man, my course of life has not permitted me to add to it’s theories the lessons of  practice. I fear therefore I shall be to them but an unprofitable member, and shall have little to offer of myself worthy their acceptance. should the labours of others however, on this side the water, produce any thing which may advance the objects of their institution, I shall with great pleasure become the instrument of it’s communication, and shall moreover execute with zeal any orders of the society in this portion of the globe.   I pray you to express to them my sensibility for the distinctions they have been pleased to confer on me, and to accept yourself the assurances of my high consideration and respect.
                        
                            Th: Jefferson
                     
                        
                    